Name: 85/329/EEC: Commission Decision of 28 June 1985 on precautionary measures with regard to durum wheat
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  prices
 Date Published: 1985-06-29

 Avis juridique important|31985D032985/329/EEC: Commission Decision of 28 June 1985 on precautionary measures with regard to durum wheat Official Journal L 169 , 29/06/1985 P. 0094 - 0095*****COMMISSION DECISION of 28 June 1985 on precautionary measures with regard to durum wheat (85/329/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 155 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1018/84 (2), Whereas the marketing year for durum wheat begins on 1 July: whereas the Council has not, to date, adopted the prices for that product for the 1985/86 marketing year, in accordance with Article 3 (1) of Regulation (EEC) No 2727/75; whereas the Commission, in compliance with the tasks entrusted to it by the Treaty, is obliged to adopt the precautionary measures essential to ensure continuity of operation of the common agricultural policy as regards durum wheat; whereas these measures are taken as a precaution and are without prejudice to the Council's price decisions for the 1985/86 marketing year; Whereas by Decision 85/309/EEC (3) the Commission decided to apply, in respect of durum wheat in certain Member States, and for intervention operations carried out before 1 July 1985, the intervention price fixed by Regulation (EEC) No 1019/84 (4) for the 1984/85 marketing year; whereas, as from 1 July, this price should be applied for the whole of the Community and for durum wheat sent for intervention as from 1 July 1985; Whereas the threshold price for durum wheat is a price derived from the target price, which price should be fixed by the Council; whereas, in order to ensure continuity of operation of the import and export arrangements for durum wheat and for durum wheat groats and meal, a price to be used as a basis for calculation both for the fixing of the levies and for the adjustments to be made in the event of advance-fixing of the levy and of the refund should be calculated; whereas account being taken of the retention of the intervention price at a level that is unaltered, prices to be used as a basis for calculation should also be applied in respect of durum wheat and durum wheat groats and meal at the same levels as the threshold prices fixed by Commission Regulation (EEC) No 1413/84 (5); Whereas the intervention and threshold prices for the abovementioned products are the subject of monthly increments; whereas these monthly increments are one of the key factors in the operation of the current intervention arrangements and in external trade in the products in question; whereas, accordingly, the arrangements laid down by Council Regulation (EEC) No 1020/84 (6) should be applied; Whereas the aid for durum wheat is a key factor in the existing arrangements for that product; whereas, account being taken of the arrival of the new crop, and in the light also of the fact that the operative event with regard to entitlement to the aid is considered to have taken place on 1 July of the marketing year in question, the aid should be applied at the level fixed for the 1984/85 marketing year; whereas, however, as regards Greece, the aid should be aligned with the level of Community aid applicable in France and Italy during the 1984/85 marketing year in accordance with Article 68 of the Act of Accession of 1979, HAS ADOPTED THIS DECISION: Article 1 1. The intervention agencies shall supply, when buying in durum wheat, an intervention price equal to that fixed by Regulation (EEC) No 1019/84 for the 1984/85 marketing year, adjusted on the basis of the premiums and penalties provided for by Commission Regulation (EEC) No 1570/77 (1). 2. In calculating the adjustments to be made in the event of advance fixing of the import levies and of the export refunds, the price to be used for the month of import or export, shall be equal to the threshold price fixed for the 1984/85 marketing year at: - 352,67 ECU per tonne for durum wheat, and - 547,09 ECU per tonne for durum wheat groats and meal. 3. The prices referred to in paragraphs 1 and 2 shall be adjusted as from 1 August 1985 by the same amounts as the monthly increments fixed by Regulation (EEC) No 1020/84. 4. In Greece, France and Italy the agencies designated by the Member States shall, in accordance with Article 10 of Regulation (EEC) No 2727/75, pay an amount of aid for durum wheat of 101,31 ECU per hectare. 5. The provisions of this Article shall be applied without prejudice to the decisions to be taken by the Council in accordance with Articles 3, 6 and 10 of Regulation (EEC) No 2727/75. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 June 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 281, 1. 11. 1975, p. 1. (2) OJ No L 107, 19. 4. 1984, p. 1. (3) OJ No L 163, 22. 6. 1985, p. 52. (4) OJ No L 107, 19. 4. 1984, p. 4. (5) OJ No L 136, 23. 5. 1984, p. 5. (6) OJ No L 107, 19. 4. 1984, p. 6. (1) OJ No L 174, 14. 7. 1977, p. 18.